The principal insistence of defendant is that the state failed to offer proof that the crime was committed within 12 months before the finding of the indictment. The indictment was returned September, 1924. Mindham testified as to time that "it was on Sunday, and it was one day before the September grand jury last year." The witness was then testifying on the trial in April, 1925. On cross-examination the witness said he thought it was in the spring of the year. This was sufficient evidence from which the jury might fix the time within the statute of limitation of one year.
It is further insisted that the court erred in permitting the solicitor to ask defendant's witness: "How come you to drive there?" This was cross-examination, and, under the rule of allowing broad latitude in such examinations as to motive, intention, opportunity, etc., of witness testifying as to material facts, we think the action of the court was free from error. The case of Newman v. State, 20 Ala. App. 271,101 So. 508, differs from the case at bar in that there the question was asked on direct examination.
There are no other questions of merit presented.
We find no error in the record, and the judgment is affirmed.
Affirmed.